Citation Nr: 0429072	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to residuals of thyroidectomy, hypothyroidism, 
and hypoparathyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  This appeal arises from a February 2002 
rating decision of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The preponderance of the evidence is against a finding 
that the veteran's heart disease was caused by or is 
attributable to the thyroid disability for which compensation 
has been paid under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

A heart disorder is not proximately due to or the result of 
the veteran's residuals of thyroidectomy, hypothyroidism, and 
hypoparathyroidism.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in August 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The May 2002 statement of the case (SOC) notified the veteran 
of the relevant laws and regulations pertinent to the 
secondary service connection claim, and essentially advised 
him of the evidence necessary to substantiate his claim.  The 
August 2001 letter and May 2002 SOC notified the veteran of 
his and VA's respective obligations to obtain different types 
of evidence.  They also advised the veteran of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for the denials.  

The claims folder contains private and VA treatment records.  
The veteran was afforded an examination for VA purposes in 
January 2002.  Pursuant to 38 C.F.R. § 20.901(d), the Board 
obtained an independent medical expert (IME)'s opinion in 
July 2004.  In a written statement dated in September 2004, 
the veteran waived his right to have this evidence reviewed 
by the RO, and requested that the Board proceed with 
adjudication of his claim.  The veteran has not indicated 
that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran contends that he has heart disease that has 
resulted from his residuals of thyroidectomy, hypothyroidism, 
and hypoparathyroidism, which have been attributed to VA 
surgery in September 1994, and for which he receives 
compensation under 38 U.S.C.A. § 1151 (West 2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

Secondary service connection is available where a disability 
is the result of another disability that has been attributed 
to VA treatment or hospitalization and for which compensation 
is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 
(February 11, 1997): VA's General Counsel has held that 
disability compensation may be paid pursuant to 38 C.F.R. § 
3.310 for disability that is proximately due to or the result 
of a disability for which compensation is payable under 38 
U.S.C.A. § 1151.

The veteran underwent a thyroidectomy at the VAMC in Little 
Rock in September 1994.  He subsequently developed 
hypothyroidism and hypoparathyroidism.  In December 2000, he 
was granted compensation under 38 U.S.C.A. § 1151 for 
residuals of thyroidectomy, hypothyroidism, and 
hypoparathyroidism.  

The veteran does not claim and the record does not show that 
heart disease had its onset or is otherwise related to his 
period of active duty service.  See 38 U.S.C.A. § 1110 (West 
2002).  The medical evidence shows that the veteran's thyroid 
surgery was performed in September 1994, thus his claim is 
strictly for compensation on a secondary basis.

A VA examination was conducted in January 2002.  The examiner 
noted that the veteran had been found to have high 
cholesterol six months earlier.  He began to have chest pain 
in approximately 1995 or 1996, and in June 2001 he had an 
abnormal stress test.  The veteran subsequently had an 
angioplasty, and a stent was placed in the right coronary 
artery.  The impression was hypothyroidism, 
hypoparathyroidism, arteriosclerotic heart disease with 
previous angioplasty and stent, and hypercholesterolemia.  
The examiner stated that he reviewed the veteran's claims 
folder, and that in his opinion the veteran's heart disease 
was not related to his hypothyroidism or hypoparathyroidism.

An October 2002 statement from S.M.E., M.D., the veteran's 
treating physician, included the following:

It is generally accepted that 
abnormalities with calcium levels in the 
body parallel cardiac disease.  In my 
opinion the chemistry affected by the 
hypoparathyroidism, hypothyroidism, and 
hypocalcemia are likely as not related to 
[the veteran]'s heart disease.

In July 2004, the Board obtained an IME opinion from a 
physician in the Cardiology Section at the Truman Medical 
Center of the University of Missouri-Kansas City.  The 
cardiologist reviewed the record and noted the veteran's past 
medical history, including hypertension, with first 
documented history of elevated blood pressure in 1974; 
obesity; tobacco abuse; catheterizations in 1992 and 2001; 
and hypercholesterolemia in October 1994.  The physician 
concluded that:

It is my opinion that the appellant's 
cardiac disease is not related to his 
thyroidectomy and subsequent 
hypothyroidism and hypoparathyroidism.  
This patient has multiple cardiac risk 
factors for coronary artery disease.  
Family history, tobacco abuse, being male 
and aging all are significant 
contributors.  The hypertension would not 
in any way be related to hypothyroidism- 
in severe cases a patient's blood pressure 
is low.  Atherosclerosis starts developing 
in childhood and early adulthood.  The 
calcification of his atherosclerotic 
plaques is more common with elevated 
calcium levels but is almost always 
present in older, stable plaques and is 
not related to calcium levels.  

Hypothyroidism can affect cholesterol 
levels, however his cholesterols were 
elevated prior to his becoming severely 
hypothyroid.  Therefore, in my opinion, 
this gentleman has the routine causality 
for development of coronary artery disease 
as listed above in his cardiac risk factor 
profile.

As noted above, the January 2002 VA examiner and the IME both 
concluded that the veteran's heart disease was not related to 
the thyroid pathology that resulted from VA treatment in 
1994.  The IME opined that the veteran's heart disease was 
the result of routine causes, including family history, 
tobacco use, being male and aging.  The only medical evidence 
in support of the veteran's claim is the brief October 2002 
statement from Dr. E.  However, the Board notes that this 
opinion is general in nature, and not supported with any 
rationale referencing the veteran's particular case.

In contrast, the January 2002 VA examiner had the opportunity 
to perform a clinical examination of the veteran in 
conjunction with review of the veteran's claims file, and the 
July 2004 IME reviewed the veteran's claims file.  Thus, both 
of these physicians reached their medical conclusions only 
after a review of the veteran's medical records, in the IME's 
case including the contrary opinion presented by Dr. E.

The July 2004 IME opinion is particularly persuasive because 
the physician notes the contributing factors which play a 
role in the development of heart disease, and which the 
veteran's medical history demonstrates.  Based on the 
foregoing, the Board concludes that the weight of the medical 
evidence is against the veteran's claim.

While the veteran has contended that he believes that his 
heart disease is due to the thyroid disability for which 
compensation has been paid under 38 U.S.C.A. § 1151, he is a 
layperson and not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2004).  Under these circumstances, service 
connection for heart disease is not warranted.




ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



